OFFICE OF THE ATTORNEY    GENERAL     OF TEXAS
                       AUSTIN




Bon. n. I. 131edooe
Guunty astornay
Prlbddi0 county
Ilrrfs, %x66                                 i

Dum    tsirr                          ,r’        \
Fr. R. I. Blsdsos, Page 2


     Rational Guard and the National Guard Rs-
     SBTlW, or sn 0trt00r of the Crrioers Rs-
     serve Corps of the IkLted State8 or aa on-
     listed  man in the Or&mized  Reservei oi the
     VnnitcdStates; or retired ofrioers 0.fthe
    -UnitedStates Army, llavkand Karins oorps
     and retired Warrant OrfIO8+Psand retired
     enlistedmen or the United States Aphy, Navy,
     and Zarine Corps irow holding in o~Jum#tiOa
    with such 0rric0 any othsr 0mc?.'or position
     or honor, trust or prorit, uhder thb state
     or the united  Statea, or rram voting et any
     eleotlon; general,.speolalor pr5Illary 'in this
     state when otherwise qualiried. (Seation 40,
     Artlole 16, adopted eleotion Xovallber8, 1932.)"
          Ii a persori5.8eleoted or appointed to if11 two
inconsistent0rrl0e8, his qualirloation0r the seoond oper-
ates in law as a resignation or the rirst otiias rorwhioh
liequalitied,whloh thereby beoomes vaaant, State vs.
Rrinkerhofr,66 Tex. Reports 45, 17 -'??109;Rx Parts Call,
2 cr. R, 497.
          In the oase or Thorn8 et al vs, Abernathy County
ISne IndependentSchool Diatriot, 290 $W 152, the court
held that oneperson muld not hold both orrices or school
trustee and aldesman or the olty, even though the office
of sahool trustee~wasnot ah office or emolument, es the
duties of the two orrices were lncaapatlbleone to the other.
           Artiole 2076, Revised Civil Statutes or Texan,
provides for the eleotlon of rive county school trustees
eleoted frasl the oount~, one or whom shall be eleoted rrom
the OoWty at large by the qualiriedvoters or the oommon
end CoasoIidatedIndependent sahool districts or the oounty
and one fioineaoh oowisstoner~s precinct by ths qualiried
voters of each oomtissloner*spreainot, eto. Artiole 2677,
Revised Civil Statutes or'Texas, provfdes that the eom-
~izsloners* court shall cmnvass the resulta of au& eleo-
tion. iifiicle2687, Revlsed,CioilStatutes or Texas pm-
vides that each county sohoolY.trustse shall be?paid three
dollas pOx day, but not sxoeeding thirty-sixdollars la
any oae sp~ex,for the time spent in attending metlags, out
of the Cemmal Pund or the oounty by warrant drawa OE order
 Ron. R. P. 3ledsoe~ Pa@ 3


 af the ocasalsaioners*court aftor approve1 of tke ac-
 aamt, properly sworn to, by ths president of t!m aounty
 sohool trustees. Article 3688, Revised Civil Statutes
 of Texas, providee that all appools irc%sthe deolslon
 of the aounty auparintendentof publlo'instructionshall
 lie to th8 ooul)tyboard ot sohool trustees. eta.
            Articles 2725; 2808, 2741 2742b, 2622, 2226,
 2S28, 2782, 2787, 2746a, 2677 and +Hor articles, Of the
 Revised Civil Statutes of '?exssdool rith thQ VtdOUE
 relations of the cce&sslonersv~corlrttc the nohool sya-
 tans of ths aounty.
           On Xay Oth, A. D. 1929, this departmentheld
 in sn orinlon written by hon. Anthony Wtnlscnlao, Assls-
 tsnt Attoraey Ceneeel, that one person should not hold
 the orrices Or county oomla iouer and sohool Crudtee,
 as these offioes were lnoomp,.tibleand ttit the aoosptanoa
 of the seoond oftlae :;a8a.resIgnetioaof the first.
           Tbo%ofoore,you ars respectfullyadvised that
 It ia the opinion of this dupartment that one person may
 not legally serve es county oommissionar aad as county
 soho Wustes iitthe sare the.
           Tmh&g      t!kt this armmers pour lnyxiry, wa am’
                                     Very truly yours




ApPROVEDti 26, 1239


ATTORNEY GENERAL OF TEXAS